Crew III, J.P.
Appeal from a judgment of the County Court of Albany County (Breslin, J), rendered March 22, 2001, convicting defendant upon his plea of guilty of the crime of stalking in the third degree.
Defendant pleaded guilty to stalking in the third degree, waiv*802ing his right to appeal, in satisfaction of an eight-count indictment and was sentenced by County Court to a one-year jail term. Defendant now appeals, contending that his plea was not voluntary. We disagree.
First, we note that defendant has failed to preserve this contention, given that he withdrew his motion to withdraw his guilty plea at sentencing and failed' to move to vacate the judgment of conviction (see People v Lopez, 71 NY2d 662, 665-666 [1988]; People v Harrington, 3 AD3d 737, 738 [2004]). Regardless, our review of the plea minutes reveals that defendant’s plea was entirely knowing, intelligent and voluntary. County Court engaged defendant in a thorough colloquy, whereby defendant freely admitted to facts establishing the elements of the subject crime, affirmed that he had fully discussed the matter with defense counsel and was making the plea free of duress or any other condition that would hamper its voluntariness, and indicated that he understood the rights he was waiving as a consequence (see People v Williams, 6 AD3d 746, 747 [2004]; People v Urbina, 1 AD3d 717, 717-718 [2003], lv denied 1 NY3d 602 [2004]). We have reviewed defendant’s remaining contentions, including those contained in his pro submissions, and find them to be equally unavailing.
Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.